Exhibit 10.68

DEFAULT WAIVER AND FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This DEFAULT WAIVER AND FIFTH AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into this 30th day of June, 2011, by and between SILICON
VALLEY BANK (“Bank”) and RAMTRON INTERNATIONAL CORPORATION, a Delaware
corporation (“Borrower”), whose address is 1850 Ramtron Drive, Colorado Springs,
Colorado 80921.

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of August 18, 2009, as amended by that certain
First Amendment to Loan and Security Agreement dated as of February 26, 2010, as
amended by that certain Second Amendment to Loan and Security Agreement dated as
of June 28, 2010, as amended by that certain Third Amendment to Loan and
Security Agreement dated as of October 19, 2010, as amended by that certain
Fourth Amendment to Loan and Security Agreement dated as of March 2, 2011 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Loan Agreement”). Bank has extended credit to Borrower for the purposes
permitted in the Loan Agreement.

B. Bank and Borrower have determined that Borrower failed to comply with the
Liquidity Ratio covenant set forth in Section 6.9(c) of the Loan Agreement for
the months of April and May of 2011 (the “Existing Defaults”).

C. Borrower has requested that Bank waive its rights and remedies against
Borrower, limited specifically to the Existing Defaults. Although Bank is under
no obligation to do so, Bank is willing to not exercise its rights and remedies
against Borrower related to the Existing Defaults on the terms and conditions
set forth in this Amendment, so long as Borrower complies with the terms,
covenants and conditions set forth in this Amendment.

D. Borrower has further requested that Bank amend the Loan Agreement to modify
the Compliance Certificate, to increase the Revolving Line, to modify certain
financial covenants in the Loan Agreement and to make certain other
modifications set forth herein. Bank has agreed to so amend certain provisions
of the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Waiver of Covenant Default. As of and from the time of their occurrence, Bank
hereby waives Borrower’s Existing Defaults under the Loan Agreement by virtue of
Borrower’s failure to comply with the Liquidity Ratio set forth in
Section 6.9(c) of the Loan Agreement as of April 30, 2011 and May 31, 2011.
Bank’s waiver of Borrower’s compliance of this covenant shall apply only to the
foregoing periods. Accordingly, for all periods except that set forth above and
at all times hereinafter, Borrower shall be in compliance with this covenant.

Bank’s agreement to waive the above-described defaults (1) in no way shall be
deemed an agreement by the Bank to waive Borrower’s compliance with the
above-described covenant as of all other dates and (2) shall not limit or impair
the Bank’s right to demand strict performance of this covenant as of all other
dates and (3) shall not limit or impair the Bank’s right to demand strict
performance of all other covenants as of any date.

3. Amendments to Loan Agreement.

3.1 Section 2.1.2(a) (Letters of Credit Sublimit). The third sentence of
Section 2.1.2(c) of the Loan Agreement is hereby deleted and replaced with the
following:

The face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
One Million Seven Hundred Fifty Thousand Dollars ($1,750,000).

3.2 Section 2.1.3 (Foreign Exchange Sublimit). Section 2.1.3 of the Loan
Agreement is hereby deleted and replaced with the following:

As part of the Revolving Line, Borrower may enter into foreign exchange
contracts with Bank under which Borrower commits to purchase from or sell to
Bank a specific amount of Foreign Currency (each, a “FX Forward Contract”) on a
specified date (the “Settlement Date”). FX Forward Contracts shall have a
Settlement Date of at least one (1) FX Business Day after the contract date and
shall be subject to a reserve of ten percent (10%) of each outstanding FX
Forward Contract in a maximum aggregate amount equal to One Million Seven
Hundred Fifty Thousand Dollars ($1,750,000) (the “FX Reserve”). The aggregate
amount of FX Forward Contracts at any one time may not exceed ten (10) times the
amount of the FX Reserve. The amount otherwise available for Credit Extensions
under the Revolving Line shall be reduced by an amount equal to ten percent
(10%) of each outstanding FX Forward Contract (the “FX Reduction Amount”). Any
amounts needed to fully reimburse Bank will be treated as Advances under the
Revolving Line and will accrue interest at the interest rate applicable to
Advances.

3.3 Section 2.1.4 (Cash Management Services). Section 2.1.4 of the Loan
Agreement is hereby deleted and replaced with the following:

Cash Management Services Sublimit. Borrower may use up to One Million Seven
Hundred Fifty Thousand Dollars ($1,750,000) of the Revolving Line for Bank’s
cash management services which may include merchant services, direct

 

2



--------------------------------------------------------------------------------

deposit of payroll, business credit card, and check cashing services identified
in Bank’s various cash management services agreements (collectively, the “Cash
Management Services”). Any amounts Bank pays on behalf of Borrower for any Cash
Management Services will be treated as Advances under the Revolving Line and
will accrue interest at the interest rate applicable to Advances.

3.4 Section 5.3 (Accounts Receivable; Inventory). The following paragraph is
added to the end of Section 5.3 of the Loan Agreement:

For any item of Inventory consisting of “Eligible Inventory” in this or the EXIM
Loan Agreement, such Inventory (a) consists of finished goods, in good, new, and
salable condition, which is not perishable, returned, consigned, obsolete, not
sellable, damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(b) meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act; (d) is not subject to any Liens,
except the first priority Liens granted or in favor of Bank under this Agreement
or any of the other Loan Documents; and (e) is located at the locations
identified by Borrower in the Perfection Certificate where it maintains
Inventory (or any location permitted under Section 7.2).

3.5 Section 6.9(c) (Liquidity Ratio). Section 6.9(c) of the Loan Agreement is
hereby deleted and replaced with the following:

Liquidity Ratio. A Liquidity Ratio, to be tested as of the last day of each
month, (i) for the months of June and July of 2011, of at least 1.10 to 1.00 and
(ii) for all months other than the foregoing, of at least 1.50 to 1.00.

3.6 Section 6.9(d) (Minimum EBITDA). Section 6.9(d) of the Loan Agreement is
hereby deleted and replaced with the following:

Minimum EBITDA. Maintain, to be tested as of the last day of each month for the
previous three-month period, (i) for the month of June 2011, EBITDA of at least
($1,000,000) and (ii) for all other months other than the foregoing, EBITDA of
at least $1,000,000.

3.7 Section 13 (Definitions). The following terms and their definitions set
forth in Section 13.1 of the Loan Agreement are hereby amended and restated to
read as follows:

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus
(b) eighty-five percent (85%) of Eligible Foreign Accounts up to a maximum
amount of $3,400,000, as determined by Bank from Borrower’s most recent
Transaction Report minus (c) fifty percent (50%) of the principal balance of the
Term Loan outstanding from time to time; provided, however, that Bank may
decrease the foregoing amount and percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

 

3



--------------------------------------------------------------------------------

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Eligible Accounts shall not include:

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(b) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

(c) Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States or Canada;

(d) Accounts billed and payable outside of the United States unless the Bank has
a first priority, perfected security interest or other enforceable Lien in such
Accounts;

(e) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

(f) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(g) Accounts with credit balances over ninety (90) days from invoice date;

(h) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

(i) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(j) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(k) Accounts owing from an Account Debtor that has not been invoiced or where
goods or services have not yet been rendered to the Account Debtor (sometimes
called memo billings or pre-billings);

(l) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or

 

4



--------------------------------------------------------------------------------

fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(m) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(n) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(o) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(p) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(q) Accounts for which the Account Debtor has not been invoiced;

(r) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(s) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(t) Accounts subject to chargebacks or others payment deductions taken by an
Account Debtor (but only to the extent the chargeback is determined invalid and
subsequently collected by Borrower);

(u) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and

(v) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to Seven
Million Five Hundred Thousand Dollars ($7,500,000) outstanding under this
Agreement and the EXIM Loan Agreement in the aggregate at any time.

“Revolving Line Maturity Date” is October 31, 2011.

 

5



--------------------------------------------------------------------------------

3.8 Non-Formula Advances. Notwithstanding any other provision of the Loan
Agreement, no Non-Formula Advances may be requested by Borrower or shall be made
by Bank after the date of this Amendment.

3.9 Streamline Reporting. Notwithstanding any other provision of the Loan
Agreement, no Streamline Reporting shall be available for Borrower from and
after July 1, 2011.

3.10 Compliance Certificate. The Compliance Certificate of Borrower is replaced
with the Compliance Certificate attached to this Amendment.

4. Limitation of Amendments.

4.1 The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on the part of
Borrower;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

6



--------------------------------------------------------------------------------

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Prior Agreement. Except as expressly provided for in this Amendment, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. In the event of any conflict or inconsistency
between this Amendment and the terms of such documents, the terms of this
Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

7. Release by Borrower

7.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

7.2 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this

 

7



--------------------------------------------------------------------------------

release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

7.3 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

7.4 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.

(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Amendment are contractual and not a mere recital.

(d) This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

8



--------------------------------------------------------------------------------

10. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto, delivery
of the attached acknowledgements executed by the Guaranty, payment of an
amendment fee of $20,000 to Bank, payment of all required EXIM fees, and payment
of all legal expenses of Bank related to this Amendment.

11. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California. Section 11 of the Loan Agreement applies to this Amendment
as if set forth herein.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK       BORROWER Silicon Valley Bank     Ramtron International Corporation
By:  

 /s/ Chris Ennis

    By:  

 /s/ Mark R. Kent

Name:  

    Chris Ennis

    Name:  

    Mark R. Kent

Title:  

    Relationship Manager

    Title:  

    Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B - COMPLIANCE CERTIFICATE

 

   TO:        SILICON VALLEY BANK    Date:                            FROM:   

    RAMTRON INTERNATIONAL CORPORATION

  

The undersigned authorized officer of Ramtron International Corporation
(“Borrower”) certifies that under the terms and conditions of the Amended and
Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below, (2) there
are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank. Attached are the required documents
supporting the certification. The undersigned certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with

Compliance Certificate

   Monthly within 30 days    Yes  No

Annual financial statement (CPA Audited) + CC

   FYE within 150 days    Yes   No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes   No

A/R & A/P Agings

   Monthly within 20 days    Yes   No

Budgets/Projections

   Within 30 days after FYE    Yes   No

Ten Percent of Eligible A/R Invoices

   Quarterly within 20 days   

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

 

 

 

Financial Covenant

   Required   Actual    Complies Maintain on a Monthly Basis:         Liquidity
Ratio:         Minimum EBITDA:        



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

   RAMTRON INTERNATIONAL CORPORATION      BANK USE ONLY              
Received by:   

 

  

   By:   

 

            AUTHORIZED SIGNER       Name:   

 

      Date:                 Title:   

 

                           Verified:                              AUTHORIZED
SIGNER                Date:                          Compliance
Status:        Yes    No   



--------------------------------------------------------------------------------

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Fifth Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of June 30, 2011

 

GUARANTOR

    Ramtron Canada Inc.         By:  

 /s/ Eric A. Balzer

        Name:  

 Eric A. Balzer

       Title:  

 CEO



--------------------------------------------------------------------------------

Schedule 2

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF SECURITY AGREEMENT

Section 1. Pledgor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Fifth Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Pledgor hereby consents to the Amendment and agrees that the Security
Agreement securing the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Pledgor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Security
Agreement are true, accurate and complete as if made the date hereof.

Dated as of June 30, 2011

 

PLEDGOR     Ramtron Canada Inc.     By:  

 /s/ Eric A. Balzer

    Name:   Eric A. Balzer                   
                                             Title:    CEO                     
                                                        